Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/11/22
has been entered.

Response to Amendment
 	This action is in response to applicant's arguments and amendments filed on
07/11/22, which are in response to USPTO Office Action mailed on 05/16/22
Applicant's arguments and amendments have been considered with the results that
follow: THIS ACTION IS MADE NON-FINAL.

Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 	A patent for a claimed invention may not be obtained, notwithstanding that the
  	claimed invention is not identically disclosed as set forth in section 102, if the
  	differences between the claimed invention and the prior art are such that the
 	claimed invention as a whole would have been obvious before the effective filing
 	date of the claimed invention to a person having ordinary skill in the art to which
 	the claimed invention pertains. Patentability shall not be negated by the manner in
 	which the invention was made.

4. 	Claims 1, 5, 9, 11, 13, 15-17 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Willson (US 2012/0150791 A1) in view of Ramesh et al. (US Patent No. 8.666,956 B1).

 	Regarding claim 1, Willson teaches a computer implemented method for loading data in a target database system, the method comprising: 
 	processing, by one or more computer processors, (See Willson paragraph [0006], a storage device and a processor unit), a historical dataset indicative of a history of data loading into the target database system, (See Willson paragraph [0123], input rows (e.g., a push interface with frequent loads) and a target table with extensive history (e.g., including part revisions), the historical dataset comprising entries indicating source tables and a time at which said loading was performed for each entries, (See Willson paragraph [0047], historical updates are performed by updating the time sequencing of both incoming and existing data), and based on the processing, determining, by one or more computer processors, (See Willson paragraph [0006], a storage device and a processor unit), that a loading of a source table is expected to occur, (See Willson paragraph, [0198], Processor unit 710 executes instructions for software that may be loaded),  in the target database system a future point in time, (See Willson paragraph, [0080], the target table level, with synchronization points controlled at the source system level, corresponding to jobs documented and structured according to ETL code. The apply steps (one database transaction per table) for all tables in a source system); 
 	providing, by one or more computer processors, (See Willson paragraph [0006], a storage device and a processor unit), a future target table, (See Willson paragraph [0052], a target table), in advance in accordance with a defined table schema, (See Willson paragraph [0065], defined standardized schema process to build work tables).
	Willson does not explicitly disclose receiving, by one or more computer processors, a load request for loading the source table, and loading, by one or more computer processors, data of the source table into the future target table, wherein rows for the data in the future target table are defined for each load and different than rows for the data in the source table.
 	However, Ramesh teaches receiving, by one or more computer processors, a load request for loading the source table, (See Ramesh Col. 1 lines 15-17, receiving a SEQUENCED request to apply a temporal Source table to a temporal Target table under a predicate), and loading, by one or more computer processors, , (See Ramesh Col. 3 line 24, one or more physical processors), data of the source table into the future target table, (See Ramesh Col. 1 lines 17-18, The Source table includes a plurality of rows that qualify to apply to a single Target table), wherein rows for the data in the future target table are defined for each load and different than rows for the data in the source table, (See Ramesh Col. 1 lines 43-50, creating a new Target table row by applying the Source table row to the Target table row using the predicate. The method may further include recognizing the RDIFF row as the Target table row. The method may further include determining that a beginning of the period-to-be-modified of the next one of the ordered plurality of Source table rows is earlier than a beginning of the ValidTime range of the Target table row).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify receiving, by one or more computer processors, a load request for loading the source table, and loading, by one or more computer processors, data of the source table into the future target table, wherein rows for the data in the future target table are defined for each load and different than rows for the data in the source table of Ramesh to manage data, including rows from the set of database table rows, stored in one of a plurality of data-storage facilities, (See Ramesh Col. 2 lines 8-10).

 	Claims 13 and 17 recite the same limitations as claim 1 above. Therefore, claim 9 and 17 are rejected based on the same reasoning.
.  
 	Regarding claim 5, Willson taught the computer implemented method according to claim 1 as described above. Willson further teaches wherein the defined table schema of the future target table is obtained from a table schema of the source table using a unique mapping, (Willson paragraph, [0003], the data and/or to ensure unique valid time periods to enable creation of a load set of candidate rows for every target table, regardless of the interface type, See Willson paragraph, [0065], defined standardized schema process to build work tables, namely the generic form of the W_ tables and X_ tables).
 	
 	Regarding claim 9, Willson taught the computer implemented method according to claim 7 as described above. Willson further teaches wherein the loading step of the next repetition comprises purging the content of the current target table of the present repetition, (See Willson paragraph [0063], current target table row with an unexpired ending timestamp or prior X_ table (if immediately prior), a setting of the end timestamp from that starting timestamp of the X_ table row. The row does not directly load. The new target row ending time stamp for indicator D is initially NULL and may later be updated based on a newer row in the X_ table).  
	
 	Claims 16 and 20 recite the same limitations as claim 10 above. Therefore, claims 16 and 20 are rejected based on the same reasoning.

 	Regarding claim 11, Willson taught the computer implemented method according to claim 1 as described above. Willson further teaches wherein determining that the loading is expected to occur is performed in response: to loading, by one or more computer processors, (See Willson paragraph [0006], a storage device and a processor unit) (See Willson paragraph [0009], One or more table statements are constructed, by a computer processor, See Willson paragraph, [0198], Processor unit 710 executes instructions for software that may be loaded), data of the source table from the source database system into a current target table of the target database system, (See Willson paragraph [0063], current target table row with an unexpired ending timestamp or prior X_ table (if immediately prior), a setting of the end timestamp from that starting timestamp of the X_ table row. The row does not directly load. The new target row ending time stamp for indicator D is initially NULL and may later be updated based on a newer row in the X_ table), wherein the current target table has the defined table schema, (See Willson paragraph [0065], defined standardized schema process to build work tables).  
 	
 	Claims 15 and 19 recite the same limitations as claim 11 above. Therefore, claims 15 and 19 are rejected based on the same reasoning.
 	
5. 	Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Willson (US 2012/0150791 A1) in view of Ramesh et al. (US Patent No. 8.666,956 B1) and further in view of Kamiya (US 2006/0212799 A1).

 	Regarding claim 4, Willson together with Ramesh taught the computer implemented method according to claim 1 as described above. 
 	Willson together with Ramesh does not explicitly disclose wherein the processing comprises: grouping, by one or more computer processors, the entries per table schema, and using the time behavior of the data loading of each group of the groups for the determining, by one or more computer processors, that the loading is expected to occur, wherein the defined table schema is the table schema of one of the groups.
	However, Kamiya teaches wherein the processing comprises: grouping, by one or more computer processors, (See Kamiya paragraph [0005], a processor), the entries per table schema, and using the time behavior of the data loading of each group of the groups for the determining, (See Kamiya paragraph [0044], group entry 256 may include one or more state delegation tables 270. In a particular embodiment, when schema compiler 40 generates group entry 256 for an all or a "Choice" group node, such as definition node 210g, schema compiler 40 generates a single state delegation table 270 for that definition node 210), by one or more computer processors, (See Kamiya paragraph [0005], a processor), that the loading is expected to occur, wherein the defined table schema is the table schema of one of the groups, (See Kamiya paragraph [0044], when schema compiler 40 generates group entry 256 for an all or a "Choice" group node, such as definition node 210g, schema compiler 40 generates a single state delegation table 270).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the processing comprises: grouping, by one or more computer processors, the entries per table schema, and using the time behavior of the data loading of each group of the groups for the determining, by one or more computer processors, that the loading is expected to occur, wherein the defined table schema is the table schema of one of the groups of Kamiya to reduce the memory and processing resources needed to utilize information included in data documents. (See Kamiya paragraph [0016]).

6. 	Claims 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Willson (US 2012/0150791 A1) in view of Ramesh et al. (US Patent No. 8.666,956 B1) and further in view of Love et al. (US 2014/0006342 A1).

	Regarding claim10, Willson together with Ramesh taught the computer implemented method according to claim 1 as described above. 
	Willson together with Ramesh does not explicitly disclose wherein providing the future target table comprises creating an empty table using an asynchronous job.	However, Love teaches wherein providing the future target table comprises creating an empty table using an asynchronous job, (See Love; paragraph [0075], determines which jobs apply to the row based on the value in the row and, then schedules the job in a separate job database and updates the status. This process enables multiple asynchronous job processors to operate simultaneously, See paragraph [0119], creating a new empty table with the surrogate key appropriately incremented, and adding the table to the related h view through a union statement).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein providing the future target table comprises creating an empty table using an asynchronous job of Love to improve access speed to the low transaction volume fields and reducing backup size of the low transaction tables. (See Love paragraph [0095]).

7. 	Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Willson (US 2012/0150791 A1) in view of Ramesh et al. (US Patent No. 8.666,956 B1) and further in view of Abed et al. (US 2014/0114924 A1).

 	Regarding claim 12, Willson together with Ramesh taught the computer implemented method according to claim 1 as described above.  
 	Willson together with Ramesh does not explicitly disclose wherein loading the data of the source table into the future target table comprises, extracting data from the source table, inserting the extracted data in the target table, performing a commit operation, and modifying a view in the target database such that it refers to the future target table, the view being configured to process content of the source table in the target database system.
 	However, Abed teaches wherein loading the data of the source table into the future target table comprises, extracting data from the source table, (See Abed paragraph [0027], a data loading tool with a facility to: analyze a subset statement representing the required subset of a relational database; extract the relevant subset of a table from the backup image; and load the subset into an empty target database), inserting the extracted data in the target table, performing a commit operation, (See Abed paragraph [0027], extract the relevant subset of a table from the backup image; and load the subset into an empty target database), and modifying a view in the target database such that it refers to the future target table, (See Abed paragraph [0038], add or edit a set of database constraints, whereby the set of database constraints may be used to configure the empty database target), the view being configured to process content of the source table in the target database system, (See Abed paragraph [0053], The target database may be smaller than the source data base with a simpler topology (e.g., fewer nodes, fewer database partitions, and fewer table spaces), and a user may want to make further changes to the database definition for the tables and their associated table spaces).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein loading the data of the source table into the future target table comprises, extracting data from the source table, inserting the extracted data in the target table, performing a commit operation, and modifying a view in the target database such that it refers to the future target table, the view being configured to process content of the source table in the target database system of Abed to eliminate duplication and store data properties in separate associated tables (valid time). (See Abed paragraph [0003]).

Allowable Subject Matter
 	Claims 2, 6-7, 14 and 18 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.

Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	Brodt et al. (US 2018/0137186 A1), The present invention relates generally to database management systems, and more particularly to copying of data changes from a source database table to a target database table.
 	Parees et al. (US 2009/0083341 A1), The present invention relates to relational databases, and more particularly to ensuring that the archival data deleted in the relational source table is already stored in the relational target table.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163